 

Exhibit 10.6

 

WARRANT

TO PURCHASE SHARES OF COMMON STOCK

 

KEY LINK ASSETS CORP.

A Delaware Corporation

 

THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE “WARRANT SHARES”) WILL BE,
ACQUIRED SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE WARRANT
SHARES (TOGETHER, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH DISPOSITION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS
TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS WARRANT.

 

 

Warrant No.: May  , 2016 Denver, Colorado  

 

THIS CERTIFIES THAT, effective as of May , 2016, for U.S. Dollars ($ ) and other
good and valuable consideration the receipt of which the Company hereby
acknowledges, Zhuge Liang, LLC, a Delaware limited liability company (the
“Holder”), is entitled to subscribe for and purchase from Key Link Assets Corp.,
a Delaware corporation (the “Company”), ( ,000) shares of the Company's Common
Stock (as adjusted pursuant to Section 2 hereof) (the “Warrant Shares”) at the
purchase price of ($ ) per share (as adjusted pursuant to Section 2 hereof) (the
“Exercise Price”) , upon the terms and subject to the conditions hereinafter set
forth.

 

   

 

  

1.Exercise Rights.

 

(a) Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder at any time during the term hereof, in whole or in part
commencing on June , 2017, by surrender of this Warrant and delivery of a
completed and duly executed Notice of Cash Exercise, in the form attached as
Exhibit A hereto, accompanied by payment to the Company of an amount equal to
the Exercise Price then in effect multiplied by the number of Warrant Shares to
be purchased by the Holder in connection with such cash exercise of this
Warrant, which amount may be paid, at the election of the Holder, by wire
transfer, delivery of a check payable to the order of the Company or delivery of
a promissory note made by the Company for whole or partial cancellation, or any
combination of the foregoing, to the principal offices of the Company. The
exercise of this Warrant shall be deemed to have been effected on the day on
which the Holder surrenders this Warrant to the Company and satisfies all of the
requirements of this Section. Upon such exercise, the Holder will be deemed a
shareholder of record of those Warrant Shares for which the Warrant has been
exercised with all rights of a shareholder (including, without limitation, all
voting rights with respect to such Warrant Shares and all rights to receive any
dividends with respect to such Warrant Shares). If this Warrant is to be
exercised in respect of less than all of the Warrant Shares covered hereby, the
Holder shall be entitled to receive a new warrant covering the number of Warrant
Shares in respect of which this Warrant shall not have been exercised and for
which it remains subject to exercise. Such new warrant shall be in all other
respects identical to this Warrant.

 

(b) Cashless Exercise.

 

(i)          In lieu of exercising the purchase rights represented by this
Warrant on a cash basis pursuant to Section 1(a) hereof, the Holder may elect to
exercise such rights represented by this Warrant at any time during the term
hereof, in whole or in part, on a cashless basis by electing to receive the
number of Warrant Shares which are equal in value to the value of this Warrant
(or any portion thereof to be canceled in connection with such cashless
exercise) at the time of any such cashless exercise, by delivery to the
principal offices of the Company this Warrant and a completed and duly executed
Notice of Cashless Exercise, in the form attached as Exhibit B hereto, properly
marked to indicate (A) the number of Warrant Shares to be delivered to the
Holder in connection with such cashless exercise, (B) the number of Warrant
Shares with respect to which the Warrant is being surrendered in payment of the
aggregate Exercise Price for the Warrant Shares to be delivered to the Holder in
connection with such cashless exercise, and (C) the number of Warrant Shares
which remain subject to the Warrant after such cashless exercise, if any (each
as determined in accordance with Section 1(b)(ii) hereof).

 

(ii)         In the event that the Holder shall elect to exercise the rights
represented by this Warrant in whole or in part on a cashless basis pursuant to
this Section 1(b), the Company shall issue to the Holder the number of Warrant
Shares determined in accordance with the following formula:

 

X = Y (A-B)

A

 

  X = the number of Warrant Shares to be issued to the Holder in connection with
such cashless exercise.

 

  Y = the number of Warrant Shares subject to this Warrant.

 

 -2- 

 

  

  A = the Fair Market Value (as defined below) of one share of common stock of
the Company on the date of exercise.           B = the Exercise Price in effect
as of the date of such cashless exercise (as adjusted pursuant to Section 2
hereof).

 

(c) Additional Conditions to Exercise of Warrant. Unless there is a registration
statement declared or ordered effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act which includes the
Warrant Shares to be issued upon the exercise of the rights represented by this
Warrant, such rights may not be exercised unless and until:

 

(i)          each certificate evidencing the Warrant Shares to be issued upon
the exercise of the rights represented by this Warrant shall be stamped or
imprinted with a legend substantially in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. SUCH
SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT. THIS CERTIFICATE MUST BE SURRENDERED TO THE
COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR
OTHER TRANSFER OF ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS
CERTIFICATE.

 

(d) Fractional Shares. Upon the exercise of the rights represented by this
Warrant, the Company shall not be obligated to issue fractional shares of Common
Stock, and in lieu thereof, the Company shall pay to the Holder an amount in
cash equal to the Fair Market Value per share of Common Stock immediately prior
to such exercise multiplied by such fraction (rounded to the nearest cent).

 

(e) Expiration of Warrant. This Warrant shall expire at 5:00 p.m. Pacific
Standard Time on June , 2021, and shall thereafter no longer be exercisable or
have any value whatever.

 

 -3- 

 

 

(f) Record Ownership of Warrant Shares. The Warrant Shares shall be deemed to
have been issued, and the person in whose name any certificate representing
Warrant Shares shall be issuable upon the exercise of the rights represented by
this Warrant (as indicated in the appropriate Notice of Exercise) shall be
deemed to have become the holder of record of (and shall be treated for all
purposes as the record holder of) the Warrant Shares represented thereby,
immediately prior to the close of business on the date or dates upon which the
rights represented by this Warrant are exercised in accordance with the terms
hereof.

 

(g) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, certificates for the Warrant Shares so purchased pursuant
hereto shall be delivered to the Holder promptly and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the Warrant
Shares with respect to which this Warrant shall not have been exercised shall
also be issued to the Holder within such time.

 

(h) Issue Taxes. The issuance of certificates for shares of stock upon the
exercise of the rights represented by this Warrant shall be made without charge
to the Holder for any issuance tax in respect thereof; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any certificate in a
name other than that of the Holder of the Warrant.

 

(i) Conditional Exercise. The Holder of this Warrant shall have the right to
submit a notice of exercise of this Warrant conditional upon an acquisition of
the Company. If such transaction upon which such exercise is conditioned is not
consummated, such notice of exercise shall be deemed of no further force or
effect. For the purposes hereof, the Fair Market Value for the purposes of
Section 1(b) hereto shall be the value of the consideration payable or issuable
to the holders of the Company's Common Stock.

 

(j) Stock Fully Paid; Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant, upon
issuance, will be duly and validly issued, will be fully paid and nonassessable,
will not violate any preemptive rights or rights of first refusal, will be free
from restrictions on transfer other than restrictions on transfer imposed by
applicable federal and state securities laws, will be issued in compliance with
all applicable federal and state securities laws, and will have the rights,
preferences and privileges described in the Company's Articles of Incorporation,
as amended; and the Warrant Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Holder
through no action of the Company. During the period within which the rights
represented by the Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of
Common Stock to provide for the exercise of the right represented by this
Warrant.

 

 -4- 

 

  

2.Adjustment Rights.

 

(a) Right to Adjustment. The number of Warrant Shares purchasable upon the
exercise of the rights represented by this Warrant, and the Exercise Price
therefor, shall be subject to adjustment from time to time upon the occurrence
of certain events, as follows:

 

(i)          Merger. If at any time there shall be a merger, consolidation or
any other transaction of the Company with another entity pursuant to which the
Company is not the surviving corporation, then, as a part of such merger or
consolidation, lawful provision shall be made so that the holder of this Warrant
shall thereafter be entitled to receive Warrant of the surviving entity with
substantially equivalent terms as this Warrant, exercisable for the period
specified herein. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the merger or consolidation.

 

(ii)         Stock Splits, Dividends, Combinations and Consolidations. In the
event of a stock split, stock dividend or subdivision of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
stock split, stock dividend or subdivision shall be proportionately increased
and the Exercise Price then in effect shall be proportionately decreased,
effective at the close of business on the date of such stock split, stock
dividend or subdivision, as the case may be. In the event of a reverse stock
split, consolidation, combination or other similar event of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
reverse stock split, consolidation, combination or other similar event shall be
proportionately decreased and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such reverse stock
split, consolidation, combination or other similar event, as the case may be.

 

(b) Adjustment Notices. Upon any adjustment of the Exercise Price, and any
increase or decrease in the number of Warrant Shares subject to this Warrant, in
accordance with this Section 2, the Company, within 30 days thereafter, shall
give written notice thereof to the Holder at the address of such Holder as shown
on the books of the Company, which notice shall state the Exercise Price as
adjusted and, if applicable, the increased or decreased number of Warrant Shares
subject to this Warrant, setting forth in reasonable detail the method of
calculation of each such adjustment.

 

3.Transfer of Warrant.

 

(a) Conditions. This Warrant and the rights represented hereby may be
transferred by the Holder in whole or in part. In order to effect any transfer
of all or a portion of this Warrant, the Holder hereof shall deliver to the
Company a completed and duly executed Notice of Transfer, in the form attached
as Exhibit C hereto. The Company shall, upon receipt of a transfer notice and
appropriate documentation, promptly register any Transfer on the Company’s
Warrant Register

 

 -5- 

 

  

4.Piggyback Registration Rights.

 

(a) If the Company, during the term of this Warrant, proposes to register any of
its securities under the Securities Act (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Securities Act or
pursuant to registration on Form S-4 or any successor forms) whether for its own
account or for the account of any holder or holders of its shares, the Company
shall at each such time give prompt (but not less than thirty (30) days prior to
the anticipated effectiveness thereof) written notice to the holder of this
Warrant and to its assignees, if any, of its intention to do so. The holder of
Warrant shall exercise the “piggy-back” rights provided herein by giving written
notice within ten (10) days after the receipt of any such notice. Except as set
forth in Section 4(ii), the Company will use reasonable commercial efforts to
effect the registration under the Securities Act of all of the Warrant Shares
which the Company has been so requested to register by such holder, to the
extent required to permit the disposition of the Warrant Shares so to be
registered, by inclusion of such Warrant Shares in the registration statement
which covers the securities which the Company proposes to register. The Company
will pay all registration expenses in connection with each registration of
Warrant Shares pursuant to this Section 4.

 

(b) If the Company at any time proposes to register any of its securities under
the Securities Act as contemplated by this Section 4 and such securities are to
be distributed by or through one or more underwriters, the Company will, if
requested by a holder of Warrant, use its reasonable commercial efforts to
arrange for such underwriters to include all the Warrant Shares to be offered
and sold by such holder among the securities to be distributed by such
underwriters.

 

5.Registration Procedures.

 

(c) Whenever the holders of Warrant have properly requested that any Warrant
Shares be registered pursuant to the terms of this Warrant, the Company shall
effect the registration for the sale of such Warrant Shares in accordance with
the intended method of disposition thereof, and pursuant thereto the Company
shall as expeditiously as possible:

 

(d) prepare and file with the SEC a registration statement with respect to such
Warrant Shares and cause such registration statement to become effective;

 

(e) notify such holders of the effectiveness of each registration statement
filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to (i) keep such registration statement effective
and the prospectus included therein usable for a period commencing on the date
that such registration statement is initially declared effective by the SEC and
ending on the date when all Warrant Shares covered by such registration
statement have been sold pursuant to the registration statement, and (ii) comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

 -6- 

 

 

(f) furnish to such holders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Warrant Shares owned by such holders;

 

(g) register or qualify such Warrant Shares under such other securities or blue
sky laws of such jurisdictions as such holders reasonably request and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such holders to consummate the disposition in such jurisdictions of the
Warrant Shares owned by such holders; provided, however, that the Company shall
not be required to: (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subparagraph;
(ii) subject itself to taxation in any such jurisdiction; or (iii) consent to
general service of process in any such jurisdiction;

 

(h) notify such holders, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not materially misleading, and, at the reasonable request of such
holders, the Company shall prepare a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Warrant Shares, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they are made, not materially misleading;

 

(i)  provide a transfer agent and registrar for all such Warrant Shares not
later than the effective date of such registration statement;

 

(j) make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, managers, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

(k) comply with all applicable rules and regulations of the SEC, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement of the Company, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and, at the option of the
Company, Rule 158 thereunder;

 

(l) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Warrant Shares
included in such registration statement for sale in any jurisdiction, the
Company shall use reasonable commercial efforts promptly to obtain the
withdrawal of such order; and

 

 -7- 

 

 

(m) if the offering is underwritten, to furnish on the date that Warrant Shares
are delivered to the underwriters for sale pursuant to such registration, an
opinion dated such date of counsel representing the Company for the purposes of
such registration, addressed to the underwriters covering such issues as are
reasonably required by such underwriters.

 

6.No Shareholder Rights.

 

(a) The Holder of this Warrant (and any transferee hereof) shall not be entitled
to vote on matters submitted for the approval or consent of the shareholders of
the Company or to receive dividends declared on or in respect of shares of
Common Stock, or otherwise be deemed to be the holder of Common Stock or any
other capital stock or other securities of the Company which may at any time be
issuable upon the exercise of the rights represented hereby for any purpose, nor
shall anything contained herein be construed to confer upon the Holder (or any
transferee hereof) any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted for the
approval or consent of the shareholders, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, merger or consolidation, conveyance, or otherwise) or
to receive notice of meetings, or to receive dividends or subscription rights or
otherwise until this Warrant shall have been exercised as provided herein. No
provision of this Warrant, in the absence of the actual exercise of such Warrant
or any part thereof into Common Stock issuable upon such exercise, shall give
rise to any liability on the part of such Holder as a shareholder of the
Company, whether such liability shall be asserted by the Company or by creditors
of the Company.

 

7.Miscellaneous.

 

(a) Governing Law. This Warrant will be construed in accordance with, and
governed in all respects by, the laws of the State of California, as applied to
agreements entered into, and to be performed entirely in such state, between
residents of such state.

 

(b) Dispute Resolution.

 

(i)          Negotiation. In the event of any dispute, controversy or claim
arising out of or relating to this Warrant, representatives of the parties will
meet in a location chosen by the party initiating the negotiation not later than
ten business days after written notice from one party to the other of such
dispute and will enter into good faith negotiations aimed at resolving the
dispute. If they are unable to resolve the dispute in a mutually satisfactory
manner within 30 business days from the date of such notice, the matter may be
submitted by either party to arbitration as provided for in Section 5(b)(ii),
below.

 

(ii)         Arbitration.

 

(a) Any dispute, controversy or claim between or among any of the parties hereto
arising out of or relating to this Warrant or the breach, termination or
invalidity thereof, including any dispute as to whether any dispute is subject
to arbitration, which has not been resolved after good faith negotiations
pursuant to subsection 5(b)(i) hereof will be settled by binding arbitration
administered by the American Arbitration Association in accordance with its then
current Commercial Arbitration Rules except as provided herein.

 

 -8- 

 

  

(b) Any arbitration will be conducted in a location in the metropolitan area of
the party responding to the action by a three person arbitration panel. The
three person arbitration panel will consist of one party arbitrator selected by
the Company, one party arbitrator selected by the Holder, each of whom will be
named within ten business days of the demand for arbitration, and one neutral
arbitrator selected by the first two arbitrators. If the two party appointed
arbitrators cannot agree on the neutral arbitrator within ten business days of
the selection of the last party appointed arbitrator, the American Arbitration
Association will appoint the neutral arbitrator, who will act as chairperson. In
the event of a vacancy with respect to an arbitrator, the vacancy will be filled
within ten business days of notice of the vacancy in the same manner and subject
to the same requirements as are provided for in the original appointment to that
position. If the vacancy is not filled within ten business days, the American
Arbitration Association will make the appointment.

 

(c) It is the intent of the parties to avoid the appearance of impropriety due
to bias or partiality on the part of the neutral arbitrator. Accordingly, prior
to his or her appointment, such neutral arbitrator will disclose to the parties
and the other members of the tribunal, any financial, fiduciary, kinship or
other relationship between the neutral arbitrator and any party or its counsel.
Any party will have the right to challenge in writing the appointment of the
neutral arbitrator on the basis of and within five days of such disclosure. In
the event of a challenge, the American Arbitration Association will uphold or
dismiss the challenge and its decision will be conclusive.

 

(d) The law applicable to the validity of the arbitration clause, the conduct of
the arbitration, including the resort to a court for interim relief, enforcement
of the award or any other question of arbitration law or procedure will be the
United States' Federal Arbitration Act, 9 U.S.C. § 1 et seq. The parties shall
be entitled to engage in reasonable discovery including requests for the
production of all relevant documents and a reasonable number of depositions. The
arbitration panel shall have the sole discretion to determine the reasonableness
of any requested document production or deposition. It is the intent of the
parties that a substantive hearing be held as soon as practicable after the
appointment of the neutral arbitrator or the rejection of a challenge thereto,
whichever occurs later. The presentation of evidence will be governed by the
federal Rules of Evidence. A stenographic record of all witness testimony will
be made.

 

 -9- 

 

 

(e) Any award, including any interim award, made will be made by a majority of
the arbitrators applying the substantive law of California and will (i) be in
writing and state the arbitration panel's findings of fact and conclusions of
law, (ii) be made promptly, and in any event within 60 days after the conclusion
of the arbitration hearing; and (iii) be binding against the parties involved
and may be entered for enforcement in any court of competent jurisdiction.

 

(f) Fifty percent of the costs of any arbitration proceeding (e.g., arbitrators,
court reporter and room rental fees) will be borne by the Company with the
remaining 50% to paid by the other party to the dispute. However, each party
will pay its own expense, including attorneys' and other professionals' fees and
disbursements.

 

(g) The arbitration provision set forth in this Section 5(b)(ii) will be a
complete defense to any suit, action or proceeding instituted in any court with
respect to any matter arbitrable under this Warrant, except that judicial
intervention may be sought in accordance with Section 5(b)(iii) hereof.

 

(iii)        No Waivers; Interim Relief. The parties mutually acknowledge that
an award of damages may be inadequate to remedy any breach hereof and that
injunctive relief may be required. Therefore, (i) a party may request a court of
competent jurisdiction to provide interim injunctive relief in aid of
arbitration or to prevent a violation of this Warrant pending arbitration, and
any such request will not be deemed a waiver or breach of the obligations to
arbitrate set forth herein and (ii) the arbitrators may order equitable relief
where they deem it appropriate and the parties agree that any interim relief
ordered by the arbitrators may be immediately and specifically enforced by a
court otherwise having jurisdiction over the parties.

 

(c) Successors and Assigns. Subject to the restrictions on transfer described in
Section 3, the rights and obligations of the Company and Holder of this Warrant
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

(d) Waiver and Amendment. Any provision of this Warrant may be amended, waived
or modified upon the written consent of the Company and the Holder.

 

(e) Notices. All notices and other communications required or permitted
hereunder will be in writing and will be sent by fax or mailed by first-class
mail, postage prepaid, or delivered either by hand or by messenger, addressed
(a) if to the Holder, at the address indicated on the Company's books, or at
such other address and fax number as Holder will have furnished to the Company
in writing, or (b) if to the Company, at 633 17th Street, Suite 1700-A, Denver,
Colorado 80202, Attn: Chief Executive Officer, or at such other address and fax
number as the Company will have furnished to the Holder and each such other
holder in writing.

 

 -10- 

 

 

Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally or by messenger, or, if sent by mail, at the earlier of its receipt
or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail addressed and mailed as
aforesaid.

 

(f) Severability. In case any provision of this Warrant will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

(g) Lost Warrant. Upon receipt from the Holder of written notice or other
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of the Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an unsecured indemnity agreement and an affidavit
of lost warrant, or in the case of any such mutilation upon surrender and
cancellation of the Warrant, the Company, at the Company's expense, will make
and deliver a new Warrant in lieu of the lost, stolen, destroyed or mutilated
Warrant carrying the same rights and obligations as the original Warrant. The
Company will also pay the cost of all deliveries of the Warrant upon any
exchange thereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

  KEY LINK ASSETS CORP.   a Delaware corporation         By:       B.P. Allaire
        Its: Chief Executive Officer

 

 -11- 

 

 

EXHIBIT A

 

NOTICE OF CASH EXERCISE

 

TO: ___________________________

 

1.           The undersigned hereby elects to purchase ________________ shares
of Common Stock of Key Link Assets Corp., a Delaware corporation (the
“Company”), pursuant to the terms of Warrant No. issued May , 2016, to and in
the name of Zhuge Liang LLC, a copy of which is attached hereto (the “Warrant”),
and tenders herewith full payment of the aggregate Exercise Price for such
shares in accordance with the terms of the Warrant.

 

2.           Please issue a certificate or certificates representing said shares
of ____________ Stock in such name or names as specified below:

 

      (Name)   (Name)                         (Address)   (Address)

 

The undersigned hereby represents and warrants that the aforesaid shares of
stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares.

 

Date:     By:    

 

      Print Name:    

 

  (Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)

 

 -12- 

 

 

EXHIBIT B

 

NOTICE OF NET-ISSUE EXERCISE

 

TO: [_________]

 

1.           The undersigned hereby elects to purchase ____________ shares of
common stock of Key Link Assets Corp., a Delaware corporation, (the “Company”),
on a cashless basis pursuant to the terms of Warrant No. issued May , 2016, to
and in the name of Zhuge Liang LLC, a copy of which is attached hereto (the
“Warrant”).

 

2.           Cashless Information:

 

(a)           Number of shares of common stock to be delivered:___________

 

(b)           Number of Share of Common Stock Subject to the Warrant
Surrendered:________________

 

(c)           Number of Shares of Common Stock Remaining Subject to
Warrant:_______________

 

3. Please issue a certificate or certificates representing said shares of common
stock in such name or names as specified below:

 

 

      (Name)   (Name)                         (Address)   (Address)

 

Date:               Print Name  

 

      By:  

 

 

(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)

 

   

 

 

EXHIBIT C

 

NOTICE OF TRANSFER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by Warrant No. issued on
May , 2016, to and in the name of __________________________, to purchase
________ shares of Common Stock of Key Link Assets Corp, a Delaware corporation
(the “Company”), a copy of which is attached hereto (the “Warrant”), and
appoints ______________________________ as attorney-in-fact to transfer such
right on the books of the Company with full power of substitution in the
premises.

 

Date:     Name.                   By:           (Signature must conform in all
respects to name of the Holder as set forth on the face of the Warrant)        
                                      (Address)

 

Signed in the presence of:          

 

   

 